



COURT OF APPEAL FOR ONTARIO

CITATION: Ballanger v. Ballanger, 2020 ONCA 663

DATE: 20201020

DOCKET: C66137

Juriansz, Hourigan and Thorburn
    JJ.A.

BETWEEN

Colleen Debra Ballanger

Applicant (Appellant)

and

Michael John Ballanger

Respondent (Respondent)

and

Kelly
    Hearnden

Respondent

Shannon Beddoe and Jonathan Robinson,
    for the appellant, Colleen Ballanger

Gary S. Joseph and Aaron M. Mastervick,
    for the respondent, Michael Ballanger

Joseph J. Neal, for the respondent,
    Kelly Hearnden

Heard: September 29, 2020 in
    writing

On appeal from the order of Justice
    Emile Kruzick of the Superior Court of Justice, dated October 9, 2018, with
    reasons reported at 2018 ONSC 4256.

COSTS ENDORSEMENT


[1]

We order partial indemnity costs to the respondent
    on appeal, Michael Ballanger, in the amount of $10,000.00 inclusive of
    disbursements and applicable H.S.T.

R.G.
    Juriansz J.A.

C.W.
    Hourigan J.A.

J.A.
    Thorburn J.A.


